TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00553-CV





Vicente Gonzales, Appellant


v.


Eljer Manufacturing d/b/a/ Dry Manufacturing, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 12,167, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Joint Motion
Filed:   April 3, 1996
Do Not Publish